            Case 1:17-cv-06485-VSB Document 46 Filed 03/31/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                              3/31/2021
TRUSTEES OF THE NEW YORK CITY                              :
DISTRICT COUNCIL OF CARPENTERS                             :
PENSION FUND et al.,                                       :
                                                           :                 17-cv-6485 (VSB)
                                        Plaintiffs,        :
                                                           :                      ORDER
                      -against-                            :
                                                           :
CAROLINA TRIM LLC,                                         :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On September 17, 2020, I ordered the parties to submit joint status updates every sixty

 (60) days in light of the fact that the above-captioned case was remanded to the arbitrator for

 reconsideration. (Doc. 42.) The parties’ last status update was filed on January 15, 2021, in

 which they noted that the assigned arbitrator had scheduled an arbitration hearing for February 4,

 2021. (Doc. 45.) I have not received a subsequent joint status update from the parties, and

 therefore that status update is overdue.

          Accordingly, it is hereby:

          ORDERED that the parties shall submit a joint status update on or before April 5, 2021

 indicating the status of proceedings before the arbitrator and any attempts to settle this matter.

 SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
